Citation Nr: 1414390	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  06-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for left index finger scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to May 1958.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the RO that granted service connection for a left index finger scar and assigned a noncompensable evaluation effective April 26, 2004.

In December 2009, the Board denied an initial compensable evaluation for the left index scar, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2011 joint motion for remand (JMR), the Court vacated the Board's decision with respect to the left index finger scar, and remanded the matter for compliance with the terms of the JMR.  The Board remanded the appeal for additional development in January 2012 and subsequently denied the appeal in June 2012.  The Veteran then appealed to the Court, which issued a November 2013 memorandum decision vacating and remanding the Board's denial for further proceedings consistent with that decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  From April 26, 2004, to September 5, 2005, the Veteran's left index finger scar was painful, superficial, linear, stable, and smaller than 144 square inches, without any limitation of function.

2.  Since September 6, 2005, the Veteran's left index finger scar has been superficial, linear, stable, and smaller than 144 square inches, with some numbness but without any pain or limitation of function.


CONCLUSIONS OF LAW

1.  Prior to September 6, 2005, the criteria for an initial rating of 10 percent for left index finger scar, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2003).

2.  Since September 6, 2005, the criteria for a compensable rating for left index finger scar are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2005, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist	

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  The Veteran was afforded three appropriate VA examinations.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected left index finger scar, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected left index finger scar has worsened in severity since the most recent examination in January 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks an initial compensable rating for his service-connected left index finger scar, currently rated under 38 C.F.R. § 4.118 Diagnostic Code 7802 (2003).  As discussed below, the Board finds that it is more appropriate to rate the scar under DC 7804 (2003) and DC 7805 (2005, 2013).

Following the Board's June 2012 decision, the Court remanded this matter to the Board in November 2013.  The Court found, as expressed in the memorandum decision, that the Board failed to provide an adequate statement of reasons or bases for its determination that the June 2004 VA examiner's finding that the Veteran's scar was "sensitive" indicated that the scar was not "painful."  Resolving doubt in favor of the Veteran, the Board herein finds that the June 2004 VA examiner's finding did indicate a painful scar.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

During the pendency of this appeal, VA amended the rating criteria for scar DCs.  See 73 Fed. Reg. 52710 (effective October 23, 2008).  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800 - 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Here, the Veteran filed his claim in April 2004, prior to the amendment to the rating criteria.  However, his representative requested a review of his claim under the new criteria.  As such, the claim will be reviewed under the criteria in effect both prior to and from October 23, 2008.

As a preliminary matter, the Board has considered whether it may be appropriate to rate the Veteran's scars under other DCs.  Under both the old and current regulations, DC 7800 evaluates disfigurement and scars of the head, face, and neck, of which the Veteran has none.  Under both the old and current regulations, DC 7801 evaluates deep scars, but the evidence shows that the Veteran's service-connected scar is superficial (not associated with underlying soft tissue damage).  Under both the old and current regulations, DC 7802 evaluates scars with an area of 144 square inches or greater.  The record contains three measurements of the Veteran's service-connected scar.  In June 2004 it was .75 inches by .25 inches.  In September 2005 it was 1 inch long and too narrow for a width measurement.  In January 2012 it was 3 cm by 0 cm.   None of these measurements yield an area of 144 square inches or greater.  DC 7803 provides a rating for superficial, unstable scars but all of the medical evidence shows that the Veteran's scar is stable.  Therefore, all of these scar codes are inapplicable.

Prior to September 6, 2005

In his original claim, dated April 24, 2004, the Veteran reported a painful scar.

Old DC 7804 provides that a 10 percent disability evaluation is warranted for superficial scars that are painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2003).  The June 2004 VA examiner noted that the scar was slightly sensitive to palpation.  Contrasting this characterization with the examiner's description of a separate scar as "nontender" and taking into consideration the Veteran's contemporaneous competent report of painful scar, the Board finds that the scar was painful on objective demonstration.  Therefore, an initial 10 percent rating is warranted, effective April 24, 2004.  38 C.F.R. § 4.118, DC 7804 (2003).

Since September 6, 2005

Following the June 2004 VA examination, the next objective evaluation of the Veteran's scar occurred at the September 6, 2005 VA examination.  The VA examiner specifically noted that the Veteran denied tenderness of the scar but did report numbness.  The scar was superficial, stable, 1 inch long, and without limitation of motion.  Neither the old nor current rating criteria provide a compensable rating for the symptom of numbness.  Therefore, as of September 6, 2005, neither the old nor current criteria for a compensable rating are met.

After September 6, 2005, the Veteran's lay evidence is silent with respect to the regulatory criteria under old and current DCs 7800-7805.  In a submission received on September 7, 2005, he states that his "condition has gotten worse" but provides no further detail.

There is no additional evidence addressing the Veteran's scar symptoms until the January 2012 VA examination.  The VA examiner noted a well-healed, smooth, stable, flat, linear, superficial, 3 cm scar with a width that was too narrow to measure.  The scar was not painful, resulted in no limitation of function, and was not disfiguring.  Therefore it did not meet the criteria for a compensable rating under the new or old regulatory criteria.

Having determined that none of the other scar codes are applicable, the Board finds that DC 7805, which evaluates "scars, other" is the only appropriate rating code for the Veteran's scar after September 6, 2005.  Old DC 7805 evaluates scars on limitation of the function of the part affected.  Current DC 7805 evaluates scars under DCs 7800-7804.  The Veteran's scar has never been shown to result in limitation of function, and it has not met the criteria for a compensable rating under DCs 7800-7804 since September 6, 2005.  Thus, the Board finds that, effective September 6, 2005, the left index finger scar warrants a noncompensable disability rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.118, DC 7805 (2005, 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left index finger scar is characterized by pain, for a portion of the appeal period.  This manifestation is contemplated in the applicable rating criteria.  The Board has also considered the symptom of numbness, but there is no obvious impairment that this would produce.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of scar symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's scar, the question of entitlement to a TDIU is not raised.


ORDER

Subject to the criteria applicable to the payment of monetary benefits, an initial rating of 10 percent, but no more, is granted effective April 26, 2004 to September 5, 2005.   

Effective September 6, 2005, an initial compensable rating for left index finger scar is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


